Citation Nr: 1016313	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  05-03 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.

2. Entitlement to service connection for bilateral upper 
extremity peripheral neuropathy, to include as secondary to 
diabetes mellitus.

3. Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy, to include as secondary to 
diabetes mellitus.

4. Entitlement to service connection for diabetic 
retinopathy, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1970.  
He died in November 2009.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  These issues were previously the subject of a March 
2009 Board decision.  That decision had been vacated and 
remanded by an October 2009 United States Court of Appeals 
for Veterans Claims (Court) order, and as such, these issues 
have now returned to the Board.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 
1969 to May 1970.

2.  On January 11, 2010, the Board was notified by the 
appellant's representative that the appellant died in 
November 2009.




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  



ORDER

The appeal is dismissed.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


